            Case 1:20-cr-00227-LTS Document 53 Filed 02/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 20 CR 227-LTS

MICHAEL MAZUR,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 A hearing is scheduled to take place in the above captioned case on March 3,

2021, at 10:00 a.m. To access the call, the parties must dial 888-363-4734, enter the access code

1527005, and the security code 3344#. During the call, the parties are directed to observe the

following rules:

              1. Use a landline whenever possible.

              2. Use a handset rather than a speakerphone.

              3. All callers to the line must identify themselves if asked to do so.

              4. Identify yourself each time you speak.

              5. Mute when you are not speaking to eliminate background noise.

              6. Spell proper names.

                 Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media




MAZUR - SCHED ORDER                                        VERSION FEBRUARY 26, 2021               1
          Case 1:20-cr-00227-LTS Document 53 Filed 02/26/21 Page 2 of 2




credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.

       SO ORDERED.


Dated: February 26, 2021                                       __/s/ Laura Taylor Swain____
       New York New York                                       LAURA TAYLOR SWAIN
                                                               United States District Judge




MAZUR - SCHED ORDER                                VERSION FEBRUARY 26, 2021                         2
